DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant amended Claims 1, 12 and 16 and cancelled claim 7 which changes the scope of the claims. As such, a new ground of rejection is issued.

Response to arguments

In regards to 103 rejection of claim 1 Applicant asserts (pg. 5):
It is noted Examiner is first noted that the Examiner uses four references to reject eight line independent claim 1.
In response
Applicant’s remarks are unpersuasive. In response to applicant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
In regards to 103 rejection of claim 1 and similarly claim 12, Applicant further asserts (pg. 5-6):
First, claim 1 has the limitation wherein the void has a shape substantially similar 
And further asserts:
The Examiner alleges that Foster discloses this limitation in paragraph 0075… And further asserts:
Foster never states that the pockets will have a shape substantially similar to that of the headphones.
And further asserts:
Foster fails to disclose a void which has a shape which substantially similar to a set of headphones.
In response
The Examiner does not use Foster but uses Stevinson to teach “wherein said void comprises a shape substantially similar to said set of headphones (Fig. 18-19 [0162]) as specified below.
In regards to 103 rejection of claim 1 and similarly claim 12, Applicant asserts (pg. 5):
After Applicant filed an appeal brief, Examiner now acknowledges that "Foster in view of Gronewoller in view of Olodort does not teach" this limitation. Instead, Examiner now relies upon Stevinson to disclose this limitation. The Examiner states modifying Foster in view of the cited art, including Stevinson, would have been obvious "in order to capture, secure and protect the earpieces as taught by Stevinson.
And further asserts:
However, Foster already teaches of a drawer "to hold PED accessories ..." such as headphones. Paragraph 0075 (emphasis added). Foster already teaches a way to 
In response:
Examiner respectfully disagrees. 
As can be seen from the rejection of claim 1 and similarly claim 12, the Examiner does not state that it would be obvious to modify Foster with the teachings of Stevinson "in order to capture, secure and protect the earpieces”.
The Examiner states that it would be obvious to combine the teachings of Stevinson with Foster in order to protect the headphones as taught by Stevinson ([0162] - [0163]) as specified below. 
Specifically, the examiner uses Stevinson to teach “wherein said void comprises a shape substantially similar to said set of headphones (Fig. 18-19 [0162]) and states that Stevinsons teaches that the recesses securely capture and protect the earpieces 1802 and 1804).
Foster teaches the storage compartments in the form of one or more pockets to store headphones may be provided to “hold” the headphones [0075]. 
However, as admitted by the applicant, Foster at least describes a general shape and not a specific shape of the storage compartment (pg. 9 of Appeal Brief 
For example, Foster’s storage compartment at least “holds” the headphones but is silent as to compartment’s ability to protect the headphones from damage caused by other items potentially stored in said compartment.
Therefore, the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones. 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Stevinson with Foster in order to protect the headphones as taught by Stevinson ([0162] - [0163]) as specified below. 
In regards to 103 rejection of claim 6 Applicant asserts (pg. 9-10):
“Instead, Examiner simply states it would have been obvious to modify the four references to disclose this limitation. Examiner does not explain how this would be done. Which reference, specifically, would be modified? “
Examiner simply throws it out, without any support, that such a modification could be done. If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature. Respectfully, more is required than simply saying such a modification is possible. ….. Which feature of which reference would be modified? How would it be accomplished? Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness
In response to Applicant’s remarks “Instead, Examiner simply states it would have been obvious to modify the four references to disclose this limitation. Examiner 
As can be seen from the rejection of claim 6 below, the Examiner does not simply state it would obvious to “modify the four references to disclose” the limitations of claim 6. 
The examiner states that “….it would have been obvious to a person of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
In response to Applicant’s remarks ….Examiner simply throws it out, without any support, that such a modification could be done. …. How would it be accomplished?”:
The test for obviousness is not HOW the modification could be done or accomplished, nor whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (MPEP2145 III).
Additionally, " The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." (MPEP2144 I).
Therefore, in this case, the examiner states that “…. it would have been obvious to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
Storing an element on the inner side of a cover that closes such as Fosters identified cover (Fig. 1 panel 70/170) cover is known to potentially protect said element from theft or damage because it is hidden from plain view and protected by said cover. Therefore, modifying Foster’s coupler to be attached to said inner side of said cover in order to protect the headphones from theft or damage is knowledge reasoned from knowledge generally available to one of ordinary skill in the art.
In response to Applicant’s remarks “If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature. Respectfully, more is required than simply saying such a modification is possible”:
As can be seen from the rejection of claim 6 below, the Examiner does not “simply” state the modification is possible or easy but states that it would be obvious to one of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover for the reasons set forth below.
As stated above the test for obviousness is not ….that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Additionally the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; …. it may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP2144 I and 2145 III).
Therefore, in this case, as can be seen from the rejection of claim 6 below, the examiner uses the combined teachings of Foster in view of Gronewoller in view of 
In response to Applicant’s remarks “Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness:
As stated above the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; …. it may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP2144 I and 2145 III).
In this case, state that it would be obvious to one of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage is knowledge reasoned from knowledge generally available to one of ordinary skill in the art.
In regards to 103 rejection of claim 16 Applicant asserts (pg. 11):
Claim 16 has the limitation of a headphone case comprising a headphone charger. The Examiner says that "Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger." But then the Examiner states that the telephone case comprises a headphone charger. Applicant is confused by the rejection. Does Examiner allege that Shaffer have a charger or not? Examiner states that it "would have been obvious to a person of ordinary skill in the art at the time of Applicants' effective filing date to modify the telephone case of Shaffer to include a headphone charger, as taught by Shaffer. .. " Applicant is confused by this rejection. 
In response:
Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger.
Shaffer teaches an embodiment showing a headphone case comprising a headphone charger ([0042] embodiment of Fig. 3 The earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D)).
The examiner further stated that it would have been obvious to a person of ordinary skill in the art to modify the headphone case in Fig. 8 of Shaffer to include a headphone charger, as taught by Shaffer in order to charge the headphones when they have forgotten to be recharged thereby preventing disruption of use.
In regards to 103 rejection of claim 16 Applicant asserts (pg. 11):
Regardless, even if Shaffer discloses electrodes to receive a charge, this is different than having a headphone charger
In response:
Applicants remarks are unpersuasive. As can be seen from the rejection of claim 16, the examiner uses Shaffer to teach an embodiment showing a headphone case comprising a headphone charger. ( [0042] embodiment of Fig. 3 The earbud apertures 32 and 33 may also contain electrical connectors/conductors…. allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D)).
In regards to applicants remaining remarks:

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  
Claims 12 and 16 recites the claim as “(Previously Presented)” but should be “(Currently Amended)” as an amendment to the most recent set of claims was made.
“Claim 16 recites “wherein said headphones” which lacks antecedent basis. Since, claim 16 previously recites “a set of wireless headphones”, Examiner will interpret claim language “wherein said headphones” as “wherein said set of wireless headphones”.
Appropriate correction required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system for storing and charging wireless headphones, said system comprising:… a set of headphones…and said set of headphones” which is unclear.
wireless headphones. However, the claimed elements generally describe a system for the use of headphones. Since not all headphones are wireless headphones, it is unclear if the preamble of claim 1 should recite “A system for storing and charging wireless headphones” or “A system for storing and charging headphones”. 
Examiner will interpret “A system for storing and charging wireless headphones” as “A system for storing and charging headphones”
Claim 12 recites “wherein said headphones” which lacks antecedent basis.
Claim 12 also recites “A system for storing and charging headphones” in the preamble and recites “a set of wireless headphones” in the body of the claims. 
It is unclear if “wherein said headphones” should recite “wherein said headphones” or “wherein said set of wireless headphones” 
Examiner will interpret claim language “wherein said headphones” as “wherein said set of wireless headphones”.
Claims 5-11 and 13 are included in this rejection based on their dependence on claims 1 and 12.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 5-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20130106353) in view of Gronewoller (US 20160173160) in view of Olodort (US 20110286615) in view of Stevinson (US 20140376763).
As to claim 1, Foster discloses a system for storing wireless headphones (Interpreted as “A system for storing …. headphones”. See 112, second rejection above”. Fig. 1-2, 6 carrier 20 for personal electronic device comprising storage compartments in the form of one or more pockets to store headphones ([0075]). The headphones might operate wirelessly ([0173])), said system comprising: 
a case (Fig. 1-2 carrier 20); 
wherein said case comprises a headphone coupler ([0075] storage compartments in the form of one or more pockets to store headphones); 
wherein said headphone coupler comprises a void for receiving a set of headphones ([0075] storage compartments in the form of one or more pockets to store headphones).
Although Foster’s system for storing headphones powers the accessories of the personal electronic device ([0077]), Foster does not disclose the system for storing wireless headphones is a system for charging wireless headphones (Interpreted as “A system for…charging headphones”. See 112, second rejection above”).
Gronewoller teaches a system for charging wireless headphones ([0063] the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).

Foster in view of Gronewoller does not teach wherein said set of headphones comprises a connector.
Olodort teaches wherein said set of headphones comprises a connector (FIGS. 5 and 6 [0054] Four conductors on the back side of body 53 form a USB compliant set of conductors 54 which can be used to charge the battery of earpiece 51 which is wireless [0050]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the headphones of Foster to comprise a connector in order to charge the battery of the headphones as taught by Olodort ([0054]).
Foster in view of Gronewoller in view of Olodort does not teach wherein said void comprises a shape substantially similar to said set of headphones nor wherein said headphone coupler comprises a resilient and compressible material.
Stevinson teaches wherein said void comprises a shape substantially similar to said set of headphones (Fig. 18-19 [0162] where first and second recess (i.e. voids) 1902, 1904, in caddy 1900 for capturing Bluetooth (wireless) earpieces 1802 and 1804. Caddy 1900 configured to be placed in storage case 2002 of Fig. 20. Stevinsons teaches that the recesses securely capture and protect the earpieces 1802 and 1804).
 
However, as admitted by the applicant, Foster at least describes a general shape and not a specific shape of the storage compartment (pg. 9 of Appeal Brief dated 4/5/2021). Therefore, Foster is unclear as to if and how well the storage compartment protects the headphones. 
For example, Foster’s storage compartment at least “holds” the headphones but is silent as to compartment’s ability to protect the headphones from damage caused by other items potentially stored in said compartment.
Therefore, the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the void for receiving a set of headphones of Foster to comprise a shape substantially similar to said set of headphones in order to protect the headphones as taught by Stevinson ([0162] - [0163]). 
Stevinson further teaches wherein said headphone coupler comprises a resilient and compressible material ([0163] Fig. 16-19 Keyed caddies 1700 and 1900 may be made of a dense foam material and formed such that recesses 1702, 1902, and 1904 and are sized to securely capture and protect earphone set 1600 and earpieces 1802 and 1804, respectively).
It would have been obvious to a person of ordinary skill in the art to modify the headphone coupler of Foster to comprise a resilient and compressible material in order to protect the headphones as taught by Stevinson ([0163]).
As to claim 5, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1, wherein said case comprises a cover (panel 70/170) which comprises an inner side and an outer side, and wherein said cover is coupled to said case via a hinge (Fig. 1-2, 6 and [0076] carrier 20 had top or front or panel 70/170 that fold or bend at one or more hinges such as along the spine portion 169 of the carrier). 
As to claim 6, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1. 
Foster in view of Gronewoller in view of Olodort in view of Stevinson does not teach wherein said coupler is attached to said inner side of said cover. 
However, storing an element on the inner side of a cover that closes such as Fosters identified cover (Fig. 1 panel 70/170) is known to potentially protect said element from theft or damage because it is hidden from plain view and protected by said cover. Therefore, modifying Foster’s coupler to be attached to said inner side of said cover in order to protect the headphones from theft or damage is knowledge reasoned from knowledge generally available to one of ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
As to claim 8, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 wherein said case further comprises a headphone charger ([0063] of Gronewoller the protective case/cover in which the  
As to claim 9, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1.
Although Foster in view of Gronewoller in view of Olodort in view of Stevinson wherein said case further comprises a phone charger ([0008] of Foster carrier that includes charging system to charge cell phone). 
Foster does not teach the phone charger charges a smart phone
Gronewoller teaches a smart phone ([0037]).
It would have been obvious to a person of ordinary skill in the art to modify the phone charger of Foster to include a smart phone charger, as taught by Gronewoller as it is a simple substitution of one known element for another to obtain predictable results.
As to claim 10, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 wherein said cover comprises solar panels ([0077] and Fig. 8 of Foster more solar cells 140 on cover). 
As to claim 11, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 further comprising solar panels ([0077] and Fig. 8 of Foster more solar cells 140 on cover). 
As to claim 12, Foster discloses a system for storing headphones (Fig. 1-2 carrier 20 for personal electronic device comprising storage compartments in the form of one or more pockets to store headphones ([0075]), said system comprising: 
a case for at least partially housing a phone (Fig. 1-2, 6 carrier 20([0008] carrier that includes charging system to charge cell phone).
Foster further discloses a cover coupled to said case via a hinge, wherein said cover comprises an inner side and an outer side, wherein said inner side is adjacent to said smart phone when closed (Fig. 1-2, 6 and [0076] carrier 20 had top or front or panel 70/170 that fold or bend at one or more hinges such as along the spine portion 169 of the carrier. Fig. 6-10 showing cover 120 in a closed position); wherein said cover comprises a headphone coupler ([0075] of Foster storage compartments in the form of one or more pockets to store headphones).
wherein said headphone coupler comprises a void for receiving a set of wireless headphones ([0075] of Foster storage compartments in the form of one or more pockets to store headphones. The headphones might operate wirelessly ([0173])). 
Foster does not disclose system for storing wireless headphones is a system for charging headphones.
Gronewoller teaches a system for charging headphones ([0063] the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).
It would have been obvious to a person of ordinary skill in the art to modify the system of Foster to include charging headphones in order to charge the headphones when they have forgotten to be recharged (as taught by Gronewoller [0009]) thereby preventing disruption of use.
Foster does not specifically disclose said phone is a smart phone.
Gronewoller teaches a smart phone ([0037])

Foster further does not disclose wherein said cover comprises a headphone charger.
Gronewoller teaches wherein said cover comprises a headphone charger ([0063] the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).
It would have been obvious to a person of ordinary skill in the art to modify the system of Foster to include wherein said cover comprises a headphone charger in order to charge the headphones when they have forgotten to be recharged (as taught by Gronewoller [0009]) thereby preventing disruption of use.
Foster in view of Gronewoller does not teach wherein said headphones comprises a connector (Interpreted as “wherein said set of wireless headphones”. See 112b above).
Olodort teaches wherein said headphones comprises a connector ([0021] [0054] and FIGS. 5 and 6 Four conductors on the back side of body 53 form a USB compliant set of conductors 54 which can be used to charge the battery of wireless earpiece 51).

Foster in view of Gronewoller in view of Olodort does not teach wherein said void comprises a shape substantially similar to said set of wireless headphones. 
Stevinson teaches wherein said void comprises a shape substantially similar to said set of wireless headphones (Fig. 18-19 [0162] where first and second recess (i.e. voids) 1902, 1904, in caddy 1900 for capturing Bluetooth (wireless) earpieces 1802 and 1804. Caddy 1900 configured to be placed in storage case 2002 of Fig. 20. Stevinsons teaches that the recesses securely capture and protect the earpieces 1802 and 1804 are).
Foster teaches the storage compartments in the form of one or more pockets to store headphones may be provided to “hold” the headphones [0075]. 
However, as admitted by the applicant, Foster at least describes a general shape and not a specific shape of the storage compartment (pg. 9 of Appeal Brief dated 4/5/2021). Therefore, Foster is unclear as to if and how well the storage compartment protects the headphones. 
For example, Foster’s storage compartment at least “holds” the headphones but is silent as to compartment’s ability to protect the headphones from damage caused by other items potentially stored in said compartment.
Therefore, the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones. 

As to claim 13, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 12 wherein said case further comprises a phone charger ([0008] carrier that includes charging system to charge cell phone). 
Foster does not specifically disclose said phone is a smart phone.
Gronewoller teaches a smart phone ([0037])
It would have been obvious to a person of ordinary skill in the art to modify the phone of Foster to include smart phone, as taught by Gronewoller as it is a simple substitution of one known element for another to obtain predictable results.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 20150245126).
As to claim 16. Shaffer discloses a system for storing and charging wireless headphones (Fig. 8 and [0061] [0027] [0028] a mobile device case 811 in which the rear panel is a base portion 809 containing apertures 830,834 for housing earbuds. Fig. 8 is a variation of Fig.7 which is an embodiment of a mobile device case/earbud charger. Fig. 8-10 and [0062] showing wireless earbuds 814,816,1010,1012), said system comprising: 
a headphone case (Fig. 8 base portion 809) comprising a headphone coupler (retaining apertures 830 and 834, Fig. 8) 
a headphone case coupler (coupler 821 Fig. 8) attached to said case (base portion 809 attached to case 811 using case coupler 821 [0061]). 
wherein said headphone coupler comprises a void (Fig. 8 apertures 834 and 830) for receiving a set of wireless headphones (Fig. 8-10 and [0062] wireless earbuds 814,816,1010,1012 for apertures 834 and 830)
wherein said void comprises a shape substantially similar to said set of wireless headphones (Fig. 8-9 and [0062] showing wireless earbuds and apertures 834/934 and 830/930 comprises a shape substantially similar to said earbuds 814,816,910,912)
Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger.
Shaffer teaches an embodiment showing a headphone case comprising a headphone charger ([0042] embodiment of Fig. 3 The earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D)).
It would have been obvious to a person of ordinary skill in the art to modify the headphone case in Fig. 8 of Shaffer to include a headphone charger, as taught by Shaffer in order to charge the headphones when they have forgotten to be recharged thereby preventing disruption of use.
wherein said headphones comprises a connector (Interpreted as “wherein said set of wireless headphones”.” See 112 (b) rejection above).
Shaffer teaches an embodiment wherein said headphones comprises a connector (Embodiment of Fig. 3A-3D and [0021] [0042] of Schaffer where the earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries of wireless earbuds 34 and 40 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D) (i.e. connectors).
It would have been obvious to a person of ordinary skill in the art to modify the headphones of Shaffer to include wherein said headphones comprises a connector, in order to charge the battery of the headphones as taught by Shaffer ([0042]).
As to claim 17, Shaffer teaches the system of claim 16 further comprising a smart phone case (Fig. 8 a mobile device case 811 which is a smart phone case [0031]), and wherein said headphone case coupler (coupler 821 Fig. 8) is releasably coupled to said smart phone case ([0060] base portion 809 which includes coupler 821 detachable).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859